                                      1   Michael Kind, Esq.
                                          Nevada Bar No.: 13903
                                      2
                                          Gustavo Ponce, Esq.
                                      3   Nevada Bar No.: 15084
                                          Kazerouni Law Group, APC
                                      4
                                          6069 South Fort Apache Road, Suite 100
                                      5   Las Vegas, Nevada 89148
                                          Phone: (800) 400-6808 x7
                                      6
                                          FAX: (800) 520-5523
                                      7   mkind@kazlg.com
                                          gustavo@kazlg.com
                                      8
                                          Attorneys for Plaintiff Roger G. Shirley
                                      9
                                     10
                                     11
                                                               UNITED STATES DISTRICT COURT
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
                                                                    DISTRICT OF NEVADA
       Las Vegas, NV 89148




                                     13
                                     14       Roger G. Shirley,                            Case No. 2:18-cv-01669-RFB-VCF
                                     15
                                                            Plaintiff,                     MOTION FOR LEAVE TO WITHDRAW
                                     16       v.
                                     17
                                              Ditech Financial LLC, at al,
                                     18
                                     19                     Defendants.
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ______________________________________________________________________________________________
                                          MOTION FOR LEAVE                           !1
                                      1          Pursuant to LR IA 11-6, Roger G. Shirley (“Plaintiff”) hereby requests leave
                                      2   from this Court to allow one of Plaintiff’s attorneys, Michael Kind, to withdraw
                                      3   from this matter. Plaintiff has been notified and does not object to the withdrawal.
                                      4   Mr. Kind’s withdrawal from the case is not expected to cause any delay in the case.
                                      5   See LR IA 11-6(d). Gustavo Ponce will remain counsel of record for Plaintiff in this
                                      6   matter.
                                      7          DATED this 11th day of October 2019.
                                      8                                         Respectfully Submitted,
                                      9                                          KAZEROUNI LAW GROUP, APC
                                     10
                                                                                 By: /s/ Gustavo Ponce
                                     11                                          Gustavo Ponce, Esq.
                                                                                 6069 South Fort Apache Road, Suite 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
                                                                                 Las Vegas, NV 89148
       Las Vegas, NV 89148




                                     13
                                                                                 By: /s/ Michael Kind
                                     14
                                                                                 Michael Kind, Esq.
                                     15                                          Counsel for Plaintiff
                                     16
                                                                                    ORDER
                                     17
                                                 IT IS ORDERED THAT Michael Kind is granted leave to withdraw from
                                     18
                                          representing Roger G. Shirley in this matter. His name shall be removed from the
                                     19
                                          docket and he will no longer receive CM/ECF filings in this matter.
                                     20
                                     21
                                                                             IT IS SO ORDERED.
                                     22
                                     23
                                     24
                                                                             UNITED STATES MAGISTRATE JUDGE
                                     25
                                                                                     10-21-2019
                                                                             Dated: ______________________________
                                     26
                                     27
                                     28

                                          ______________________________________________________________________________________________
                                          MOTION FOR LEAVE                           !2
                                      1                               CERTIFICATE OF SERVICE
                                      2          I HEREBY CERTIFY that on October 11, 2019, the foregoing Motion was
                                      3   served via CM/ECF to all parties appearing in this case.
                                      4
                                      5                                         KAZEROUNI LAW GROUP, APC
                                      6
                                                                                By: /s/ Gustavo Ponce
                                      7                                             Gustavo Ponce, Esq.
                                                                                    6069 South Fort Apache Road, Suite 100
                                      8
                                                                                    Las Vegas, Nevada 89148
                                      9
                                     10
                                     11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
       Las Vegas, NV 89148




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ______________________________________________________________________________________________
                                          MOTION FOR LEAVE                           !3
